DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/08/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 13 and 15 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Takeuchi (US. Pub: 2019/0384114 A1). 
Regarding claim 1, Takeuchi discloses (in at least figs. 1-3) a display device comprising: a display panel (11; [0017]) that has a display surface on which an image is to be displayed; a first panel (15) supporting portion that is disposed so as to face a side of the display surface in a normal direction to the display surface with respect to an outer edge of the display panel and that is capable of supporting the outer edge (best seen in at least fig. 3); a second panel (31) supporting portion that is disposed so as to face a side opposite to the side of the display surface in the normal direction with respect to the outer edge and that is capable of supporting the outer edge (see fig. 3); and a panel-end-surface-facing portion (not labeled; best seen in at least fig. 3; the panel-end surface-facing portion located on top of item 18) 
Regarding claim 2, Takeuchi discloses (in at least figs. 1-3) an interval maintaining portion (not labeled; see fig. 3) that is disposed so as to be interposed between the first panel supporting portion (15) and the second panel supporting portion (31) in the normal direction and that maintains an interval between the first panel supporting portion and the second panel supporting portion (see fig. 3).
Regarding claim 3, Takeuchi discloses (in at least figs. 1-3) the panel-end-surface-facing portion is integrated with the interval maintaining portion (see fig. 3).
Regarding claim 4, Takeuchi discloses (in at least figs. 1-3) the panel-end-surface-facing portion (see fig. 3) is disposed so as to be adjacent to a side of the end surface of the display panel with respect to the interval maintaining portion and is mounted on at least the interval maintaining portion (see fig. 3).
Regarding claim 5, Takeuchi discloses (in at least figs. 1-3) the second panel supporting portion (31) is integrated with the interval maintaining portion and has a light absorbance that is lower than a light absorbance of the panel-end-surface-facing portion and has a light reflectance that is higher than a light reflectance of the panel-end-surface-facing portion (as evidence by at least fig. 3; the base material of the panel fixing tape 18 which is formed at the panel-end-surfacing portion has a light-blocking property because its surface is black [0042]).
Regarding claim 6, Takeuchi discloses (in at least figs. 1-3) the first panel supporting portion (15), the second panel supporting portion (31), and the interval maintaining portion each extend along the outer edge of the display panel (11), and wherein the interval maintaining portion includes a wide-width portion that partly has a wide width (see fig. 3).
Regarding claim 7, Takeuchi discloses (in at least figs. 1-3) the wide-width portion is disposed closer to a position of an end than to a position of a center of the interval maintaining portion in an extension direction (see fig. 3).

Regarding claim 15, Takeuchi discloses (in at least figs. 1-3) the display device according to claim 1, comprising: an illuminating device (25) that is disposed on the side opposite to the display surface (11) in the normal direction with respect to the display panel and that illuminates the display panel with display light.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi (US. Pub: 2019/0384114 A1) in view of Ueda et al. (US. Pat: 6,611,302 B1). 

Ueda in the same field of display device discloses (in at least fig. 7) a panel-end-surface-facing portion (see fig. 7) having the inclined surface is selectively provided at a position at which the wide-width portion is not disposed in the extension direction of the interval maintaining portion (see fig. 7), and wherein the wide-width portion is in contact with the end surface of the display panel (see fig. 7) for the benefit of having a display device having a holding frame structure capable of suppressing occurrence of a display failure caused by a dust (col. 3, lines 27-30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to consider using the panel-end-surface-facing portion structure of Ueda in the display device of Takeuchi for the benefit of having a display device having a holding frame structure capable of suppressing occurrence of a display failure caused by dust (col. 3, lines 27-30).
Regarding claim 9, Ueda discloses (in at least fig. 7) the wide-width portion is disposed so as to be spaced apart toward a side of the center from the position of the end of the interval maintaining portion in the extension direction (see fig. 7), and wherein the panel-end-surface-facing portion having the inclined surface is spaced apart from the end surface of the display panel (see fig. 7). The reason for combining is the same as for claim 8. 
Regarding claim 10, Ueda discloses (in at least fig. 7) a gradient of the inclined surface is set so that the inclined surface slopes away from the end surface of the display panel as the panel-end-surface-facing portion becomes nearer to a side of the first panel supporting portion from a side of the second panel supporting portion in the normal direction (see at least fig. 7). The reason for combining is the same as for claim 8.
Regarding claim 11, Ueda discloses (in at least fig. 7) a gradient of the inclined surface is set so that the inclined surface slopes toward the end surface of the display panel (1) as the panel-end-surface-facing portion becomes nearer to a side of the first panel supporting portion (17) from a side of the 
Regarding claim 12, Takeuchi as modified by Ueda discloses all the claimed limitations except for the panel-end-surface-facing portion includes a plurality of split panel-end-surface-facing portions that are disposed so as to overlap each other in the normal direction, and wherein the inclined surface includes a plurality of split inclined surfaces of the plurality of split panel-end-surface-facing portions.
However, it is well-known in the art to form display device with panel-end-surface-facing portion includes a plurality of split panel-end-surface-facing portions that are disposed so as to overlap each other in the normal direction, and wherein the inclined surface includes a plurality of split inclined surfaces of the plurality of split panel-end-surface-facing portions. As evidence, Hong et al. (US. Pub: 2019/0317367 A1) disclose (in at least figs. 4-5 and 8) a display device comprised of, in part, a panel-end-surface-facing portion includes a plurality of split panel-end-surface-facing portions that are disposed so as to overlap each other in the normal direction, and wherein the inclined surface includes a plurality of split inclined surfaces of the plurality of split panel-end-surface-facing portions.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to consider forming the panel-end-surface-facing portion of Takeuchi as modified by Ueda with a plurality of split panel-end-surface-facing portions that are disposed so as to overlap each other in the normal direction, and wherein the inclined surface includes a plurality of split inclined surfaces of the plurality of split panel-end-surface-facing portions, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. 
Regarding claim 14, Hong discloses (in at least fig. 4) the inclined surface is roughened.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See the list in the PTO-892. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELMITO BREVAL whose telephone number is (571)270-3099.  The examiner can normally be reached on M-Th~ 7:30-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi (Raj) Chakraborty can be reached on 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ELMITO BREVAL
Primary Examiner
Art Unit 2875



/ELMITO BREVAL/Primary Examiner, Art Unit 2875